Order denying appellants’ motion to dismiss the first and fourth causes of action affirmed, with $10 costs and disbursements. Upon receipt of the tenant’s notice of election to exercise the option of purchase granted by the lease, the landlord was bound to convey in compliance with that option agreement; and the tenant thereafter had the right to assign its rights thereunder without the landlord’s consent. (Personal Property Law, § 41; Bullock v. Cutting, 155 App. Div. 825, 829; Cochran v. Taylor, 273 N. Y. 172, 182; Rosenthal P.. Co. v. Nat. Holding B. é P. Co., 226 N. Y. 313, 325; Epstein v. Gluckin, 233 N. Y. 490, 492-493.) Hagarty, Acting P. J., Carswell, Johnston, Adel and Sneed, JJ., concur. [See 273 App. Div. 773.]